Case 16-29484        Doc 31     Filed 05/13/19     Entered 05/13/19 15:32:02          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 29484
         Angela Wilson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/15/2016.

         2) The plan was confirmed on 11/14/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 01/29/2019.

         6) Number of months from filing to last payment: 28.

         7) Number of months case was pending: 32.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $36,345.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-29484              Doc 31   Filed 05/13/19    Entered 05/13/19 15:32:02                 Desc         Page 2
                                                     of 4



 Receipts:

           Total paid by or on behalf of the debtor              $33,526.97
           Less amount refunded to debtor                           $884.08

 NET RECEIPTS:                                                                                      $32,642.89


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $4,371.76
     Court Costs                                                                 $0.00
     Trustee Expenses & Compensation                                         $1,474.27
     Other                                                                       $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                    $5,846.03

 Attorney fees paid and disclosed by debtor:                       $0.00


 Scheduled Creditors:
 Creditor                                         Claim         Claim            Claim        Principal      Int.
 Name                                   Class   Scheduled      Asserted         Allowed         Paid         Paid
 Capital One Bank                   Unsecured      1,819.00       1,819.71         1,819.71      1,819.71        0.00
 Capital One Bank                   Unsecured         540.00        540.34           540.34        540.34        0.00
 Cavalry SPV I LLC                  Unsecured      1,584.00       1,584.10         1,584.10      1,584.10        0.00
 Cavalry SPV I LLC                  Unsecured         587.00        587.23           587.23        587.23        0.00
 Cbna                               Unsecured         712.00           NA               NA            0.00       0.00
 Chase                              Unsecured         229.00           NA               NA            0.00       0.00
 CIS Financial Services, Inc        Secured      153,622.72            NA               NA            0.00       0.00
 Cmre. 877-572-7555                 Unsecured          85.00           NA               NA            0.00       0.00
 Creditonebnk                       Unsecured      1,653.00            NA               NA            0.00       0.00
 Dsnb Bloom                         Unsecured     17,491.00            NA               NA            0.00       0.00
 Dsnb Macys                         Unsecured      9,315.00            NA               NA            0.00       0.00
 First Financial Credit Union       Unsecured         602.00        550.95           550.95        550.95        0.00
 First Premier Bank                 Unsecured         766.00           NA               NA            0.00       0.00
 Internal Revenue Service           Priority          650.00        499.26           499.26        499.26        0.00
 Internal Revenue Service           Unsecured           0.00         97.07            97.07          97.07       0.00
 Lendup                             Unsecured         500.00           NA               NA            0.00       0.00
 Merrick Bank                       Unsecured      1,255.00       1,155.56         1,155.56      1,155.56        0.00
 Midland Funding LLC                Unsecured         322.00        322.59           322.59        322.59        0.00
 Midland Funding LLC                Unsecured         765.00        765.16           765.16        765.16        0.00
 Midland Funding LLC                Unsecured         493.00        504.67           504.67        504.67        0.00
 Portfolio Recovery Associates      Unsecured      1,518.00       1,518.10         1,518.10      1,518.10        0.00
 Portfolio Recovery Associates      Unsecured      2,384.00       1,852.67         1,852.67      1,852.67        0.00
 Portfolio Recovery Associates      Unsecured         500.00        712.81           712.81        712.81        0.00
 Portfolio Recovery Associates      Unsecured         949.00        949.00           949.00        949.00        0.00
 Quantum3 Group                     Unsecured      1,120.00       1,182.15         1,182.15      1,182.15        0.00
 Quantum3 Group                     Unsecured      4,074.00       4,196.54         4,196.54      4,196.54        0.00
 Quantum3 Group                     Unsecured         317.00        360.87           360.87        360.87        0.00
 Quantum3 Group                     Unsecured         995.00      1,056.66         1,056.66      1,056.66        0.00
 Resurgent Capital Services         Unsecured           0.00      1,653.66         1,653.66      1,653.66        0.00
 Resurgent Capital Services         Unsecured           0.00      1,768.22         1,768.22      1,768.22        0.00
 Rise                               Unsecured      3,195.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-29484              Doc 31          Filed 05/13/19    Entered 05/13/19 15:32:02                Desc         Page 3
                                                            of 4



 Scheduled Creditors:
 Creditor                                                Claim           Claim         Claim        Principal       Int.
 Name                                          Class   Scheduled        Asserted      Allowed         Paid          Paid
 Sterling Jewelers Inc DBA Kay Jeweler's   Secured        2,551.00         2,612.68      2,612.68      2,612.68         0.00
 TD Bank USA NA                            Unsecured         509.00          506.86        506.86        506.86         0.00
 Webbank/Gettington                        Unsecured      2,399.00              NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                         Claim            Principal                Interest
                                                                       Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                                   $0.00              $0.00                  $0.00
       Mortgage Arrearage                                                 $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                                            $0.00              $0.00                  $0.00
       All Other Secured                                              $2,612.68          $2,612.68                  $0.00
 TOTAL SECURED:                                                       $2,612.68          $2,612.68                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                       $0.00               $0.00                  $0.00
        Domestic Support Ongoing                                         $0.00               $0.00                  $0.00
        All Other Priority                                             $499.26             $499.26                  $0.00
 TOTAL PRIORITY:                                                       $499.26             $499.26                  $0.00

 GENERAL UNSECURED PAYMENTS:                                      $23,684.92           $23,684.92                   $0.00


 Disbursements:

           Expenses of Administration                                     $5,846.03
           Disbursements to Creditors                                    $26,796.86

 TOTAL DISBURSEMENTS :                                                                                    $32,642.89




UST Form 101-13-FR-S (9/1/2009)
Case 16-29484        Doc 31      Filed 05/13/19     Entered 05/13/19 15:32:02            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
